DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Claims 1-7, 10-14, 21, 22, and 24 are currently pending.  Claims 8, 9, 15-20, and 23 have been cancelled.  No claims have been added.  Claims 1-7, 10-14, 21, 22, and 24 are currently amended.  Claims 1 and 24 are independent claims.

Objections – Withdrawn
The replacement drawing (Fig. 10A, 10B, 12A, 12B, 14A, 14B, 14C) was received on 08/05/2021. This drawing is accepted and entered.
The amendment to the Specification was received on 08/05/2021. This amendment is accepted and entered.
The Claim Objections of claims 6, 7, 10, 12, 14, 22, and 24 is withdrawn as necessitated by amendment.
The Claim Objections of claims 16, 17, 20, and 23 is withdrawn as necessitated by cancellation.

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1, 6, 7, 10, 11, 13, 21, 22, and 24 over Ligameri in view of Miura is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 23 over Ligameri in view of Miura is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 2, 3, and 12 over Ligameri in view of Miura in further view of Nilo is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 8 over Ligameri in view of Miura in further view of Nilo is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 4 and 5 over Ligameri in view of Miura in further view of Donahue is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 14 over Ligameri in view of Miura in further view of Sirpal is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 16 over Ligameri in view of Miura in further view of Chae is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 17 over Ligameri in view of Miura in further view of Johansson is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 20 over Ligameri in view of Miura in further view of Vranjes is withdrawn as necessitated by cancellation.

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues
As described at least at Par. [0053] and Fig. 6 of the subject application, an informational icon is displayed adjacent the virtual object near the user’s digit to indicate potential outcomes of drag and drop operations at different target locations. The informational icon may be represented as a charm, for example, and provides feedback to the user regarding the outcome of dragging the object to a particular destination, including a compatibility of the virtual object with the target destination. The informational icon can include two or fewer characters, such as a plus sign to indicate drag and drop functionality is supported at the target destination, a number to indicate a quantity of virtual objects selected for the action, a number with a plus sign to indicate a quantity of virtual objects that will be dragged and dropped, and/or a minus sign if the virtual object is not compatible with the target destination and drag and drop functionality is not supported, for example. The indicated action is performed when the disengagement action is recognized. A potential benefit of this configuration is that a user may quickly understand the action that will occur at the target destination upon disengaging, i.e., lifting their digit, from the first touch screen or the second touch screen.
In contrast, the cited reference Ligameri fails to disclose or suggest such a configuration. Applicant understands that Ligameri describes displaying a message that indicates the action to be performed when an application is dragged into a zone, but the message is comprised of multiple words, which takes time for the user to process (see at least Pars. [0048], [0050], [0054], [0057]-[0059], [0062], and [0064] of Ligameri). The action described in the message is performed if the user has not dragged the object away from the zone within a predetermined amount of time. Further, Ligameri does not disclose a message indicating incompatibility of the application with a zone.
Miura fails to cure the deficiencies of Ligameri. Applicant notes that Miura is relied upon for disclosing a flicking action, which is no longer recited in amended claim 1. Additionally, Miura merely describes displaying a message that prompts a user to perform an action when touch on an object is detected (see Fig. 11 and Par. [0069] of Miura).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the message not being comprised of multiple words) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, Applicant’s own specification states “The informational icon 60F may include text to indicate a custom action or when a sharing functionality is available for the virtual object 42” [0053].  Ligameri does at least teach displaying a message including text indicating the potential outcome of a disengagement action.  Thus, Applicant’s argument is not persuasive.
In regards to applicant’s argument that the action described in the message of Ligameri is performed if the user has not dragged the object away from the zone within a predetermined amount of time, Examiner notes this is just one embodiment or option in performing the indicated action.  Ligameri also describes a disengagement action of releasing/dropping the virtual object onto a zone (at least Ligameri [0049] [0069]). Thus, Applicant’s argument is not persuasive.

Examiner further notes that Miura is no longer relied upon.
Applicant further argues on pages 16-18 that the independent claims reciting substantially similar limitations, and all dependent claims are allowable for the reasons argued above. The Office respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “that virtual object” in the fourth line, seventh line, ninth line, twelfth line, and thirteenth line.  Examiner suggests reciting “ a virtual object” in the fourth line and the remaining recitations to “ the virtual object” in the seventh line, ninth line, twelfth line, and thirteenth line.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “displaying a preview of the first virtual object as it would appear” in the fourth line.  Examiner suggests reciting “displaying a preview of the first virtual object as [[it]] the first virtual object would appear”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 10, 11, 13, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ligameri et al. (US 2019/0129596 A1; hereafter “Ligameri”) in view of Szeto (US 2007/0234226 A1; hereafter “Szeto”) in view of Briand (US 2014/0040803 A1; hereafter “Briand”).

Regarding Claim 1, Ligameri teaches a method for a hinged mobile computing device having a first touch screen and a second touch screen hinged to each other, the method comprising: (Ligameri Fig. 2; [0085]: The display devices 124(1) and 124(2) may be connected to each other using a hinge (e.g., the hinge 206 of FIG. 2) that enables each display device to rotate relative to the other display device)
for each virtual object of a plurality of virtual objects: recognizing an engagement action of a digit on that virtual object displayed by a source application program on one of the first touch screen or the second touch screen, (Ligameri [0005] [0023]: receiving a selection input [engagement action] of an 
recognizing a dragging action of the digit with that virtual object following the recognized engagement action, (Ligameri [0005] [0023]: selecting an object and receive directional input to move the object; [0048] [0053]: dragging an object)
moving that virtual object according to the dragging action to a respective target destination on the first touch screen or the second touch screen, (Ligameri [0023]: the object is moved according to the dragging/directional input to a zone [target destination]; Figs. 6 and 10) and 
when that virtual object is at the respective target destination, displaying an informational icon adjacent that virtual object near a point of contact between the digit and the first touch screen or the second touch screen; (Ligameri [0005] [0023] [0077]: after determining that a location of the object is within a predetermined distance from (or within) a boundary of the zone, a message [information icon] indicating an action associated with the zone may be displayed; Figs. 6 and 8 showing the message adjacent that virtual object near a point of contact between the digit and the first touch screen or the second touch screen)
responsive to the respective target destination being a first location of a first virtual object of the plurality of virtual objects [that is compatible with the first virtual object], displaying first information on the informational icon [indicating that the first virtual object is compatible with the first location], (Ligameri [0047] [0077]: if the computing device 102 determines that at least a portion of the object 1014 (or the object 1016) is within the first zone 1002, then the first message 1008 may be displayed) and 
performing a first action with respect to the first virtual object in a default application program responsive to recognition of a disengagement action for the first virtual object, (Ligameri [0047] [0052] 
the default application program being selected by the hinged mobile computing device based on a feature of the first virtual object or a user preset; (Ligameri [0046] [0047] [0052]: default actions may be specified by the operating system and overridden by a particular application or by user preferences; [0066]: The operating system, a particular application, or the user's preferences may define one or more zones, the size and location of each zone, and the action performed by each zone)
responsive to the target destination of the first virtual object being a second location that differs from the first location [that is compatible with the first virtual object], displaying second information on the informational icon [indicating that the first virtual object with is compatible with the second location], (Ligameri [0055] [0077]: If the computing device 102 determines that at least a portion of the object 1014 (or the object 1016) is within the second zone 1004, then the second message 1010 may be displayed) and 
performing a second action with respect to the first virtual object that differs from the first action responsive to recognition of a disengagement action for the first virtual object; (Ligameri [0055] [0059] [0060] [0066]-[0069]: dragging and dropping the object to the second zone to perform a second action; Fig. 10 showing a second zone different from a first zone)
Although Ligameri does teach “The operating system (OS) 132 may allow DRM protected content to be displayed on a single display device (e.g., either 124(1) or 124(2)) and prevent DRM protected content from being displayed across both of the displays in extended desktop mode” [0029] 
Szeto teaches [responsive to the respective target destination being a first location of a first virtual object of the plurality of virtual objects] that is compatible with the first virtual object, displaying first information on the informational icon indicating that the first virtual object is compatible with the first location, (Szeto [0032]: whether or not the dragged object may be associated with a particular drop target may be indicated during the dragging operation; the dragged object has an indicator 408, such as a check mark is display indicating that the operation is allowed, associated with it while being dragged which indicates whether the object may be dropped at its current location)
[responsive to the target destination of the first virtual object being a second location that differs from the first location] that is compatible with the first virtual object, displaying second information on the informational icon indicating that the first virtual object with is compatible with the second location, (Szeto [0032]: whether or not the dragged object may be associated with a particular drop target may 
wherein for a second virtual object of the plurality of virtual objects that is incompatible with the first location and the second location, the informational icon for the second virtual object indicates a lack of compatibility, (Szeto [0029] [0032]: whether or not the dragged object may be associated with a particular drop target may be indicated during the dragging operation; If the operation is not allowed (e.g., the dragged object is not currently over an allowable drop target), a different symbol would be presented, e.g., circle with a diagonal slash)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to indicate compatibility with a drop location as taught by Szeto for the benefit of drag and drop on a hinged computing device of Ligameri, with a reasonable expectation of success, in order to provide the most comprehensive assistance possible to a user when operating a pointer tool by providing visual feedback, thus, improving user decision making and efficiency. In addition, references (Ligameri and Szeto) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.
Ligameri in view of Szeto, although obvious, does not explicitly teach every aspect of no action is performed at the first location or the second location based on the second virtual object being incompatible.
Briand teaches no action is performed at the first location or the second location based on the second virtual object. (Briand [0098] [0099]: When the association of the dragged element and the target of the drop does not correspond to such a predefined and/or action, the drop will not be enabled or allowed. The corresponding GUI area or element is then said to be an invalid drop area or element. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter that no action is performed at a particular drop location when an object is incompatible with the particular drop location as taught by Briand for the benefit of drag and drop on a hinged computing device of Ligameri in view of Szeto, with a reasonable expectation of success, in order to enhances the operability of the device and makes the user-device interface more efficient by preventing the user from reaching an unintended outcome, and thereby reducing user mistakes when operating/interacting with the device. In addition, references (Ligameri in view of Szeto and Briand) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 6, Ligameri in view of Szeto in further view of Briand teaches wherein the target destination is a drop region located along an edge of the first touch screen or the second touch screen, the drop region being the first location; (Ligameri [0055] [0056] Fig. 7 showing zone 506 being a drop region [target destination] is along an edge of a screen...NOTE: this zone 506 is construed as being the drop region being the first location; [0059] [0060])
and the first action includes opening the first virtual object in a new instance of the default application program following moving the first virtual object to the drop region. (Ligameri [0055] [0056]: the action associated with the zone 506 may be to open (e.g., maximize) [new instance] an 

Regarding Claim 7, Ligameri in view of Szeto in further view of Briand teaches wherein the new instance of the default application program is displayed on a same touch screen of the first touch screen and the second touch screen as the drop region. (Ligameri [0055] [0056]: the application is maximized to span both display devices as the drop region; [0059] [0060] Figs. 7, 8) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 10, Ligameri in view of Szeto in further view of Briand teaches wherein the pin location to which the first virtual object is pinned is a corner of an other of the first touch screen or the second touch screen from where the engagement action occurred. (Ligameri [0061] [0062] Fig. 9 showing the pinned location where the object is pinned to the other corner [506(1)] from where the engagement action occurred) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Ligameri in view of Szeto in further view of Briand teaches wherein the pin location to which the first virtual object is pinned is a corner of a same touch screen where the engagement action occurred. (Ligameri [0061] [0062] Fig. 9 showing the pinned location where the object is pinned to the corner [506(2)] of the same touch screen from where the engagement action occurred) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated]

Regarding Claim 13, Ligameri in view of Szeto in further view of Briand teaches wherein the pin location is a temporary location for the first virtual object; (Ligameri [0061] [0062]: zone 506 may be and the method further comprises, responsive to recognizing a subsequent dragging action on the first virtual object pinned at the pin location, moving the first virtual object to a subsequent target destination. (Ligameri [0061] [0062] [0073]: enabling the user to remove the object from the zone 506 and place the object where the user desires; drag object from clipboard zone to desired location) [The motivation of claim 1 is applicable to claim 13 and thereby incorporated]

Regarding Claim 21, Ligameri in view of Szeto in further view of Briand teaches wherein the target destination is a pin location as the second location; (Ligameri [0061] [0067] [0077]: object is moved to a zone which holds the object [pin location]; Fig. 9) and the second action includes pinning the first virtual object to the pin location.  (Ligameri [0061] [0067] [0069]: the zone area holds [pins] the object) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Regarding Claim 22, Ligameri in view of Szeto in further view of Briand teaches wherein the dragging action of the digit with the first virtual object is recognized; (Ligameri [0023] [0072]: determination may be made that an object is being dragged on the touch screen display device) and 
wherein the method further comprises: moving the first virtual object in response to the recognized engagement action; (Ligameri [0023]: the object is moved according to the dragging/directional input to a zone [target destination]; Figs. 6 and 10) 
recognizing a disengagement of the digit from the first virtual object following moving the first virtual object according to the dragging action to the target destination, (Ligameri [0069]: dragging and dropping an object to a particular one of the zones moves the object to the other display [target destination]) 
the target destination being on an other of the first touch screen or the second touch screen from the one of the first touch screen or the second touch screen on which the engagement action was recognized; (Ligameri [0048] [0054] Fig. 6 showing that the target destination is the other display from which the engagement action was recognized)  and 
dropping the first virtual object at the target destination; (Ligameri [0069]: dragging and dropping an object to a particular one of the zones)
wherein the first action or the second action is performed following the dropping of the first virtual object at the target destination. (Ligameri [0069]: enable a user to cause various pre-programmed actions to be performed merely by dragging and dropping an object to a particular one of the zones) [The motivation of claim 1 is applicable to claim 22 and thereby incorporated]

Regarding Claim 24, Ligameri teaches a hinged mobile computing device, comprising: a first touch screen; (Ligameri [0024] [0081] [0085]; Fig. 1 showing a first touch screen) 
a second touch screen hinged to the first touch screen; (Ligameri [0024] [0081] [0085]; Fig. 1 showing a second touch screen hinged to the first touch screen)
one or more processor devices; (Ligameri [0024] [0025] [0083]: processor) and 
one or more storage devices having instructions stored thereon executable by the one or more processor devices to: (Ligameri [0026] [0084]: memory, storage devices)
recognize an engagement action of a digit on a virtual object displayed by a source application program on one of the first touch screen or the second touch screen; (Ligameri [0005] [0023]: receiving a selection input [engagement action] of an object; [0047] [0061] [0077]; Fig. 5 showing a plurality of virtual objects displayed by a source application program on one of the display screens; [0053] Fig. 6 illustrates a finger of a hand as interacting with the touch screen display devices to select an object) 

recognize a dragging action of the digit with the virtual object following the recognized engagement action; (Ligameri [0005] [0023]: selecting an object and receive directional input to move the object; [0048] [0053]: dragging an object)
move the virtual object according to the dragging action to a target destination on the first touch screen or the second touch screen; (Ligameri [0023]: the object is moved according to the dragging/directional input to a zone [target destination]; Figs. 6 and 10)
when the virtual object is at the target destination, display an informational icon adjacent the virtual object near a point of contact between the digit and the first touch screen or the second touch screen; (Ligameri [0005] [0023] [0077]: after determining that a location of the object is within a predetermined distance from (or within) a boundary of the zone, a message [information icon] indicating an action associated with the zone may be displayed; Figs. 6 and 8 showing the message adjacent that virtual object near a point of contact between the digit and the first touch screen or the second touch screen )
responsive to the target destination being a first location, display first information on the informational icon, [the first information indicating a compatibility of the virtual object with the first location]; (Ligameri [0047] [0077]: if the computing device 102 determines that at least a portion of the object 1014 (or the object 1016) is within the first zone 1002, then the first message 1008 may be displayed)
[when the virtual object is compatible with the first location,] perform a first action with respect to the virtual object in a default application program, (Ligameri [0047] [0052] [0060]: dragging an object to a first zone, performs associated action; a user may specify that when an object, such as file, that is being displayed on a first display device is moved on to the zone 506, the action causes the file to be launched using the associated application [default application program] on the second display device; [0049] [0056]: describing performing an action after the user releases the object onto the zone; [0069]: 
the default application program being selected by the hinged mobile computing device based on a feature of the virtual object or a user preset; (Ligameri [0046] [0047] [0052]: default actions may be specified by the operating system and overridden by a particular application or by user preferences; [0066]: The operating system, a particular application, or the user's preferences may define one or more zones, the size and location of each zone, and the action performed by each zone)
responsive to the target destination being a second location that differs from the first location, display second information on the informational icon, [the second information indicating a compatibility of the virtual object with the second location]; (Ligameri [0055] [0077]: If the computing device 102 determines that at least a portion of the object 1014 (or the object 1016) is within the second zone 1004, then the second message 1010 may be displayed) and 
[when the virtual object is compatible with the second location,] perform a second action with respect to the virtual object that differs from the first action, (Ligameri [0055] [0059] [0060] [0066]-[0069]: dragging the object to the second zone to perform a second action; Fig. 10 showing a second zone different from a first zone)
wherein the first action and the second action are performed responsive to recognition of a disengagement action, (Ligameri [0049] [0056]: describing performing an action after the user releases the object onto the zone; [0069]: zones enable a user to cause various pre-programmed actions to be performed merely by dragging and dropping an object to a particular one of the zones) 
Although Ligameri does teach “The operating system (OS) 132 may allow DRM protected content to be displayed on a single display device (e.g., either 124(1) or 124(2)) and prevent DRM protected content from being displayed across both of the displays in extended desktop mode” [0029] and “the OS 132 may, based on the DRM protection, prevent the movie from being displayed stretched 
Szeto teaches [responsive to the target destination being a first location, display first information on the informational icon,] the first information indicating a compatibility of the virtual object with the first location; when the virtual object is compatible with the first location, [perform a first action with respect to the virtual object in a default application program,] (Szeto [0032] [0022] [0023]: whether or not the dragged object may be associated with a particular drop target may be indicated during the dragging operation; the dragged object has an indicator 408, such as a check mark is display indicating that the operation is allowed, associated with it while being dragged which indicates whether the object may be dropped at its current location)
[responsive to the target destination being a second location that differs from the first location, display second information on the informational icon,] the second information indicating a compatibility of the virtual object with the second location; and when the virtual object is compatible with the second location, [perform a second action with respect to the virtual object that differs from the first action], (Szeto [0032] [0022] [0023]: whether or not the dragged object may be associated with a particular drop target may be indicated during the dragging operation; the dragged object has an indicator 408, such as a check mark is display indicating that the operation is allowed, associated with it while being dragged which indicates whether the object may be dropped at its current location)
when the virtual object is incompatible with the first location or the second location, the informational icon indicates a lack of compatibility, (Szeto [0029] [0032]: whether or not the dragged object may be associated with a particular drop target may be indicated during the dragging operation; If the operation is not allowed (e.g., the dragged object is not currently over an allowable drop target), a different symbol would be presented, e.g., circle with a diagonal slash)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to indicate compatibility with a drop location as taught by Szeto for the benefit of drag and drop on a hinged computing device of Ligameri, with a reasonable expectation of success, in order to provide the most comprehensive assistance possible to a user when operating a pointer tool by providing visual feedback, thus, improving user decision making and efficiency. In addition, references (Ligameri and Szeto) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.
Ligameri in view of Szeto, although obvious, does not explicitly teach every aspect of no action is performed at the respective location for being incompatible.
Briand teaches no action is performed at the respective location. (Briand [0098] [0099]: When the association of the dragged element and the target of the drop does not correspond to such a predefined and/or action, the drop will not be enabled or allowed. The corresponding GUI area or element is then said to be an invalid drop area or element. Going back to FIG. 4E, the wrong way 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter that no action is performed at a particular drop location when an object is incompatible with the particular drop location as taught by Briand for the benefit of drag and drop on a hinged computing device of Ligameri in view of Szeto, with a reasonable expectation of success, in order to enhances the operability of the device and makes the user-device interface more efficient by preventing the user from reaching an unintended outcome, and thereby reducing user mistakes when operating/interacting with the device. In addition, references (Ligameri in view of Szeto and Briand) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Szeto in further view of Briand in further view of Nilo et al. (US 10,444,976 B2; hereafter “Nilo”)

Regarding Claim 2, Ligameri in view of Szeto in further view of Briand may not explicitly teach every aspect of wherein the target destination is within an open window of a target application program as the second location; and the second action includes inserting the first virtual object at a determined location within the open window of the target application program following moving the first virtual object to the target destination.
wherein the target destination is within an open window of a target application program as the second location; (Nilo column 22 lines 50-54 Figs. 6A-6B showing the target destination is within an open window of a target application program as the second location)  and the second action includes inserting the first virtual object at a determined location within the open window of the target application program following moving the first virtual object to the target destination. (Nilo column 23 lines 19-37: the object is inserted into the open window of the target application program following the drag and drop operation; Fig. 6C showing selected text [virtual object] inserted at a determined location within the open window of the target application program following moving the virtual object to the target destination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to insert the virtual object at a determined location within the open window of the target application program as taught by Nilo for the benefit of drag and drop on a hinged computing device of Ligameri in view of Szeto in further view of Briand, with a reasonable expectation of success, for copy/paste purposes. In addition, references (Ligameri in view of Szeto in further view of Briand and Nilo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on flexible computing devices. This close relation between the references highly suggests a reasonable expectation of success.
	
Regarding Claim 3, Ligameri in view of Szeto in further view of Briand in further view of Nilo teaches the method further comprising: following the engagement action and prior to the first virtual object moving to the target destination, displaying a preview of the first virtual object as it would appear inserted into the target application. (Nilo column 3 lines 32-36 column 23 lines 1-3: the drag and drop manager 310 manages drag item previews during the drag session. For example, while being dragged, an item from a source application may be provided as a preview corresponding to a graphical 

Regarding Claim 12, Ligameri in view of Szeto in further view of Briand teaches the first virtual object is displayed as the thumbnail while pinned at the pin location. (Ligameri [0061]: describing that the virtual object is displayed as a scaled version [thumbnail] in the clipboard zone [pin location])
However, Ligameri in view of Szeto in further view of Briand may not explicitly teach every aspect of wherein the first virtual object is depicted by a thumbnail during the dragging action.
Nilo teaches wherein the first virtual object is depicted by a thumbnail during the dragging action; (Nilo column 13 lines 32-38: while being dragged, an item from a source application may be provided as a preview corresponding to a graphical representation of the item. For example, depending on the type of item, the preview of the item may be a thumbnail image; column 6 lines 17- 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the virtual object to be depicted by a thumbnail during the dragging action or flicking action as taught by Nilo for the benefit of drag and drop on a hinged computing device of Ligameri in view of Szeto in further view of Briand, with a reasonable expectation of success, for previewing purposes. In addition, references (Ligameri in view of Szeto in further view of Briand and Nilo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Szeto in further view of Briand in further view of Donahue et al. (US 2016/0139776 A1; hereafter “Donahue”).

Regarding Claim 4, Ligameri in view of Szeto in further view of Briand may not explicitly teach every aspect of wherein the target destination is an affordance icon, the affordance icon being the first location; and the first action includes sharing the first virtual object to the default application program following moving the first virtual object to the affordance icon.
However, Donahue teaches wherein the target destination is an affordance icon, the affordance icon being the first location; (Donahue [0053]-[0055]: the target is a visual representation [affordance icon]; Fig. 6 showing the target destination is an affordance icon being in a first location; [0023] [0025] [0101]) and 
the first action includes sharing the first virtual object to the default application program following moving the first virtual object to the affordance icon. (Donahue [0053]-[0055]: content 604 [virtual object] is shared with the default application program following the content 604 being dragged to the visual representation [affordance icon])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to share the virtual object to the default application program following moving the virtual object to the affordance icon as taught by Donahue for the benefit of drag and drop on a hinged computing device of Ligameri in view of Szeto in further view of Briand, with a reasonable expectation of success, in order to enhance content transfer, thus improving user convenience and efficiency (Donahue [0021)]). In addition, references (Ligameri in view of Szeto in further view of Briand and Donahue) teach features that are directed to analogous art and they are 

Regarding Claim 5, Ligameri in view of Szeto in further view of Briand in further view of Donahue teaches the method further comprising: presenting the first virtual object in a graphical user interface of the default application program. (Donahue [0053]-[0055]: the content 604 [virtual object] is presented in GUI of the default application program; Fig. 6; Ligameri [0048] [0066]) [The motivation of claim 4 is applicable to claim 5 and thereby incorporated]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Szeto in further view of Briand in further view of Sirpal et al. (US 2012/0110486 A1; hereafter “Sirpal”).

Regarding Claim 14, Ligameri in view of Szeto in further view of Briand teaches wherein the dragging action is performed on the one of the first touch screen or the second touch screen [when the hinged mobile computing device is in a single screen mode in which the first touch screen and the second touch screen are in a back- to-back orientation]; (Ligameri [0062]: user drags object on one of the display devices; Fig. 9; [0039] [0040] [0044] Fig. 3 showing a single screen mode where the touchscreens are in a back-to-back orientation) and 
[the method further comprises: initiating a double screen mode in which the first touch screen and the second touch screen are in a side-by-side orientation responsive to the hinged mobile computing device being opened by rotation of the first touch screen and the second touch screen relative to each other,] (Ligameri [0038] Fig. 2 showing hinged mobile device in a side-by-side orientation; Fig. 9) and 
responsive to recognizing a subsequent dragging action on the first virtual object pinned at the pin location, moving the first virtual object from the pin location on the one of the first touch screen or the second touch screen to a subsequent target destination on an other of the first touch screen or the second touch screen. (Ligameri [0062] [0063]: the user may select an object, such as the object 902, stored in the zone 506, and drag the object to either of the display devices 124(1), 124(2). Thus, FIG. 9 illustrates the user dragging the object 902 displayed on the display device 124(2) for storage in the zone 506. The user then retrieves the object 902 from the zone 506 and drags the object 902 to a desired location on the display device 124(1).)
Although, Ligameri in view of Szeto in further view of Briand teaches open and closed states of a hinged mobile device and moving a virtual object subsequent to dragging or flicking action on the virtual object pinned at the pin location (Ligameri [0062] [0063]; Figs. 2, 3, and 9), Ligameri in view of Szeto in further view of Briand may not explicitly teach the dragging action when the hinged mobile computing device is in a single screen mode in which the first touch screen and the second touch screen are in a back- to-back orientation; and the method further comprises: initiating a double screen mode in which the first touch screen and the second touch screen are in a side-by-side orientation responsive to the hinged mobile computing device being opened by rotation of the first touch screen and the second touch screen relative to each other.
Sirpal teaches wherein the dragging action is performed on the one of the first touch screen or the second touch screen; (Sirpal [0167]-[0169]: copy command [dragging] is performed in a single screen display) and 
the method further comprises: initiating a double screen mode in which the first touch screen and the second touch screen are in a side-by-side orientation responsive to the hinged mobile computing device being opened by rotation of the first touch screen and the second touch screen relative to each other, (Sirpal [0099]-[0104] Fig. 3A showing initiating a double screen mode in which the first and second touch screens are in a side-by-side orientation responsive to the mobile computing device being opened by rotation of the first and second touch screens relative to each other)
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents
Kung et al.
US 5742286 A – Directed to indicating valid and valid drop targets [column 7 liens 61-67]
Hey et al.
US 7,934,171 B2 – Figs. 1 and 2 indicating invalid drop locations [Abstract]


US Patent Application Publications
Devarajan et al.
US 2015/0262396 A1 – Discussing an compatibility and incompatibility indicator [0079] [0080] [Figs. 12 and 13]
Hauenstein et al.
US 2018/0335937 A1 – Directed to permissible drop locations [0199] [0320]
Law et al.
US 2011/0296336 A1 – “the container changes color (or is otherwise prominently highlighted) to show to the user that it is a drop target and to confirm a valid drop position” [0055]
Korkus et al.
US 2016/0092083 A1 – Directed to icon overlays [Abstract]


Foreign Document
Torres et al.
EP 0480859 A3 – Directed to visual indication of validity of a target object during a direct manipulation operation


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        January 26, 2022